

Exhibit 10.1


AMENDMENT NO. 1 TO AMENDED AND RESTATED ASSET
MANAGEMENT AGREEMENT


This amendment (this “Amendment”), dated as of November 7, 2018 hereby amends
the Amended and Restated Asset Management Agreement dated as of November 9, 2017
(the “Asset Management Agreement”) by and between NorthStar Realty Europe Corp.,
a Maryland corporation (“NRE”), and CNI NRE Advisors, LLC, a Delaware limited
liability company (the “Asset Manager”). Each capitalized term used in this
Amendment and not otherwise defined herein shall have the meaning ascribed to
such term in the Asset Management Agreement.


NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
adequacy of which is hereby acknowledged, and intending to be legally bound,
hereby wish to amend the Asset Management Agreement on the terms set forth
herein:
AGREEMENTS
1.Press Release. NRE has issued a press release announcing this Amendment and
that the SRC, is conducting a process to review strategic alternatives in an
effort to enhance stockholder value, including by means of a potential sale of
NRE.
2.Commercially Reasonable Efforts. At the direction of the SRC, NRE shall use
commercially reasonable efforts, consistent with the fiduciary duties of the SRC
and the Board of Directors of NRE, to enter into a definitive agreement
providing for an NRE Change of Control.
3.Management. Subject to the other terms and conditions of this Amendment, from
the date hereof through the Termination Date (as defined below), the Asset
Manager shall continue to manage NRE and provide Services pursuant to the
existing terms of the Asset Management Agreement, including in exchange for
NRE’s payment of the Base Management Fee, any Incentive Fee and expense
reimbursement due pursuant to the existing terms of the Asset Management
Agreement.
4.Retention and Transition Plan. Promptly after the date hereof, the Asset
Manager and NRE (through its Board of Directors) hereby agree to formulate a
management transition and retention program to induce the employees of the Asset
Manager and its Subsidiaries set forth on Exhibit A to continue providing
Services to NRE through the Termination Date and substantially similar services
to NRE following the Termination Date, which program shall be reasonably
acceptable to the Board of Directors of NRE and the Asset Manager.
5.Termination of the Asset Management Agreement. After the date hereof and prior
to the Outside Date, the Asset Manager and NRE acknowledge and agree that any
definitive agreement entered into with respect to an NRE Change of Control need
not comply with Section 19(b) of the Asset Management Agreement. The Asset
Management Agreement will automatically terminate (the date of such termination,
the “Termination Date”), without further action of either party hereto,
effective upon the earlier of (A) (i) the closing of an NRE Change of Control,
and (ii) the completion of an internalization


1

--------------------------------------------------------------------------------




of the management of NRE within nine months of a Triggering Date (as defined
below) (the date which is nine months after the Triggering Date being referred
to as the “Outside Date”), following which each of NRE and the Asset Manager
shall have no further rights or obligations under the Asset Management Agreement
other than the payment of the Termination Payment in accordance with the terms
hereof; provided that following the Triggering Date, NRE shall promptly make a
public announcement regarding the termination of its process to review strategic
alternatives and initiation of the internalization process, at which time NRE’s
obligations under Section 2 shall terminate. “Triggering Date” means the later
of (x) April 30, 2019 if on such date there is not in place a definitive
agreement for an NRE Change of Control, and (y) if on April 30, 2019 there is a
definitive agreement for an NRE Change of Control, such date on which such
agreement is terminated, if any, if no other definitive agreement for an NRE
Change of Control is entered into within 30 days thereafter. On the Termination
Date, NRE shall pay to the Asset Manager a termination payment equal to (I)
$70,000,000, minus (II) the amount of any Incentive Fee paid pursuant to the
Asset Management Agreement on or after the date hereof and on or prior to the
Termination Date (the “Termination Payment”). Any internalization of the
management of NRE shall be pursuant to a definitive agreement, the form of which
shall be of a customary nature for transactions of this type, shall be
negotiated in good faith and shall be reasonably acceptable to the Board of
Directors of NRE and the Asset Manager. During the period from any Triggering
Date to the corresponding Outside Date, the Asset Manager shall reasonably
cooperate with NRE to finalize the internalization of the management of NRE as
soon as reasonably practicable after such Triggering Date.
6.Incentive Fee. Each of NRE and the Asset Manager hereby agree that (i) the
payment of all Incentive Fees in accordance with the Asset Management Agreement
on or prior to the Outside Date shall in no event exceed $70,000,000 in the
aggregate and (ii) no Incentive Fee shall be due or payable to the Asset Manager
pursuant to the terms of the Asset Management Agreement in respect of any NRE
Change of Control in connection with which the Termination Payment is paid or
any period on or after the Termination Date. For the avoidance of doubt and for
illustrative purposes only, if all Incentive Fees paid prior to the Termination
Date equal to fifteen million dollars ($15,000,000), the Termination Payment
would equal fifty-five million dollars ($55,000,000).
7.Transition Services Agreement. At the request of the Board of Directors of
NRE, the Asset Manager and NRE agree to negotiate in good faith to execute a
definitive transition services agreement, the form of which is reasonably
acceptable to the Board of Directors of NRE and the Asset Manager, which
transition services agreement shall remain in place for a period commencing upon
the Termination Date and for nine (9) months thereafter (or such shorter time as
the Board of Directors of NRE shall request).
8.Miscellaneous. The provisions set forth in Section 22 through Section 30 and
Section 32 through Section 35 of the Asset Management Agreement are hereby
incorporated herein, with all references to the “Agreement” being references to
the Asset Management Agreement as amended by this Amendment. This Amendment may
be executed in one or more counterparts, and each of such counterparts shall,
for all purposes, be deemed to be an original, but all of such counterparts
shall constitute one and the same instrument.
[Signatures on Next Page]


2

--------------------------------------------------------------------------------





                        
NORTHSTAR REALTY EUROPE CORP.
 
 
 
 
 
 
By:
/s/ Ronald M. Sanders
 
Name: Ronald M. Sanders
 
Title: Assistant Secretary
 
 
 
 
 
 
CNI NRE ADVISORS, LLC
 
 
 
 
 
 
By:
/s/ Mark M. Hedstrom
 
Name: Mark M. Hedstrom
 
Title: Vice President






